Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated by applicant in the paragraph bridging pages 2 and 3
Bok is generally directed to a display device with a first and second light transmittance area on a substrate, with pixels disposed on a first surface of the substrate and a fingerprint sensor disposed in a first area on a second surface of the substrate. See Bok, Abstract. Bok discusses that in FIG. 3, the area A1 is used for sensing the fingerprint and that area A2 is adjacent to area A1. See Bok, para. [0093]. Bok further states that the size of the first pixel PX1 in the first area A1 may be substantially the same as the size of the second pixel PX2 in the second area A2. See Bok, para. [0093]. Importantly, Bok discusses that the number of pixels in the first area is the same as the number of pixels in the second area A2, thus the number of first pixels PX1 per unit area in the first area A1 is substantially the same as the number second pixels PX2 per unit area in the second area A2. See Bok, para. [0094], Importantly, Bok states that the number of pixels per areas A1 and A2 are the same and the areas are about the same size. Thus, Bok does not disclose, “a first area included within the first pixel region has a first number of light emitting pixels, a second area, having a same size as the first area and included within the second pixel region, has a second number of light emitting pixels; and the first number of light emitting pixels is different than the second number of light emitting pixels,” as recited in amended claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

DDD